Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 6/28/22 was filed after the mailing date of the Non Final Action on 1/21/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered and entered by the examiner.

Reasons for Allowance
	Claims 1-2, 6-15, and 19-27 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Lee (US 3081771 A); Jensen (US 4753703 A); and Sambasivam (US 2006/0141016 A1).  	As to independent claim 1,  Lee discloses a body side member 10 (adhesive member 10 adapted to seal around stoma opening 16 Fig.2-3 Col.2,ll.15-16 as adhesive means for sealing drainage bag Col.1,ll.25-26) of an ostomy appliance (ileostomy or colostomy device Col.1,ll.8-9),  	comprising: 

    PNG
    media_image1.png
    294
    364
    media_image1.png
    Greyscale


 	a backing layer 17 (as disk shaped member 17 Fig.2-3 Col.2,ll.17-21) comprising a proximal surface and a distal surface (opposite surfaces, respectively, as L,R surfaces in Fig.2-3 Col.2,ll.19), at least a portion of the proximal surface Fig.2-3 adapted to adhere the body side member 10 to skin of a 
    PNG
    media_image2.png
    256
    379
    media_image2.png
    Greyscale
user (Col.2,ll.15-21); 	one or more overlays 26,27,28 Fig.4-5 of a releasable material 20 (as exterior adhesive portions 26,27,28, overlaying vertically, of adhesive layer 20 Fig.2-5;Col.2,ll.64,46-55, respectively, under individual cover layers 23,24,25 of covering 22 Fig.2-3,Col.2,ll.31-32,18-30) on a portion of the distal surface of the backing layer 17 (Fig.2-3,Col.2,ll.18-32); and  	a stoma receiving opening 18 (opening 18; Col.2,ll18) extending through the body side member 10 (opening 18 through backing 17 of side member 10 Fig.1-3;Col.2,ll.17-18); 
 	wherein a distal surface of each of the one or more overlays (23, 24, 25 Fig.2-3) of the releasable material 20 is covered by an individual cover layer 23, 24, 25 (independent and removable covering 22 sections 23, 24, 25 Fig.2-3,Col.2,ll.31-35), with the individual cover layer (23, 24, or 25) configured to be removable from the distal surface of each of the one or more overlays 23,24,25 of the releasable material 10 (Fig.2-3;Col.2,ll.22-25,31-35) to allow an exposed portion of the distal surface of each of the one or more overlays 23/24/25 of the exterior (to waste collection bag) releasable material 20 to protect the adhesive (of the releasable material 20) from stomal output from the user (cover layers 23,24,25 covering and necessarily protecting adhesive overlays 26,27, and 28, respectively Col.2,ll.46-55,63-66) .
 	As to dependent claim 12, Lee discloses wherein the one or more overlays 26-28 of the exterior (to waste collection bag) releasable material 20 (as presented above) comprises: three overlays 26-28 of releasable material 10 disposed on the distal surface of the backing layer 17 (as presented above), with: a first individual cover layer 23 disposed on a distal surface of a first 26 of the three overlays 26-28 of the releasable material 20 (as presented above); a second individual cover layer 24 disposed on a distal surface of a second 27 of the three overlays 26-28 of the releasable material 20 (as presented above), and a third individual cover layer 25 disposed on a distal surface of a third 28 of the three overlays 26-28 of the releasable material 20 (as presented above). 	Lee does not teach that the three overlays are provided in the form of a laminate.
    PNG
    media_image3.png
    401
    229
    media_image3.png
    Greyscale
 	However, Jensen teaches an ostomy appliance comprising; a faceplate/body side member A comprising: a backing/base layer 10; an opening 14; and a skin-facing adhesive layer 12 to affix to the skin Fig.2; Col.4,ll.65 to Col.5,ll.27; a pouch/bag B with opening 16 and flange 18 Fig.2;Col.5,ll.5-19; and 	a set C of at least three (3) exterior (to waste collection bag) adhesive ring layers/ overlays 20, each with cover layers 22 with grip portions 24 Fig.2 (e.g., 7 overlays 20 and 7 cover layers 22 Col.5,ll.49-57) that are provided as a laminate (stacked layers Col.5,ll.20-57).

 	As to dependent claims 19 and 21-24, Lee does not teach wherein the one or more overlays of the releasable material comprises a neutralizing substance that is adapted to neutralize the stomal output from the user; and  wherein the one or more overlays of the releasable material comprises: (claim 21) an organophilic clay (p.4,ll.14); (claim 22) a synthetic clay; (claim 23) a potato-derived inhibitor; and/or (claim 24) a protease inhibitor. 	However, Sambasivam teaches a ostomy appliance comprising a body side member (wafer barrier with an adhesive with exterior (to waste collection bag) releasable material as at least hydrocolloid[0016],ll.5-7;[0015]-[0016]) comprising a backing layer (wafer, thin sheet, or film [0015],ll.5-6) or accommodating a stoma [0016] and cover layer (release paper [0019],ll.9), (as per claim 19) wherein the releasable material (adhesive) as comprising a neutralizer (inhibiting component [0016],ll.3-4); and (as per claims 21-24) wherein the one or more overlays of the releasable material comprises: (claim 21) an organophilic clay ([0009],ll.3-6); (claim 22) a synthetic clay ([0009],ll.6,3-6); (claim 23) a potato-derived inhibitor ([0016],ll.4-5;[0008]); and/or (claim 24) a protease inhibitor ([0011],ll.3-4).


 	However, as to independent claim 1, Lee, Jensen, and/or Sambasivam fail to teach or fairly suggest wherein, during use when the individual cover layer is removed from the distal surface of the one or more overlays of the releasable material, an exposed portion of the distal surface of the one or more overlays of the releasable material is exposed inside of the waste collecting bag for engagement with stomal output from the user.


	As further presented on pages 6-9 of the 6/28/22 Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the exposed releaseable material of Lee, Jensen, and/or Sambasivam to provide exposure to the inside of waste collection bag.  One of skill would not have been motivated to modify the teachings of Lee, Jensen, and/or Sambasivam to provide the above combination elements and arrangement of a chamfered rim, where Lee, Jensen, and/or Sambasivam fail to teach or fairly suggest providing these elements, and do not provide any motivation to do so, and where Lee, Jensen, and/or Sambasivam teach away from this arrangement, wherein the references all teach that the adhesive, overlays, and releasable material are exposed only to the exterior of the waste collection bag and do not teach that releasable material is exposed or released inside the waste collection bag.




 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781